Case 3:20-cv-00704-HTW-LRA Document 1-10 Filed 11/02/20 Page 1 of 2




         EXHIBIT 10
            Case 3:20-cv-00704-HTW-LRA Document 1-10 Filed 11/02/20 Page 2 of 2

(601)847-8000 Office   Simpson County School District                   Superintendent
(601)847-8001 Fax              111Education Lane                         Greg Paes
                              Mendenhall, MS 39114



October 15, 2020

TO: Parents, Students, and Staff

FROM: Mr. Greg Paes, Superintendent
     Simpson County School District

RE: Statement Regarding Wearing Mask


Dear Parents, Students, and Staff:

The Simpson County School District does not discriminate on the basis of race, color, national
origin, sex, religion, disability, marital status or age in admission or access to, or treatment of
employment in, its programs or activities. It is the intent of the Simpson County School District
to comply with both the letter and the spirit of the law in making certain discrimination does not
exist in its policies, regulations and operations.

We will continue to expect all students and staff to wear a mask at all times in common areas to
help prevent the spread of the Coronavirus. Masks cannot display political, religious, sexual or
any inappropriate symbols, gestures or statements that may be offensive, disruptive or deemed
distractive to the school environment. This expectation was outlined in our restart plan and is
specific to masks only. The principal and Superintendent will be the final authority on the
appropriateness of any mask worn to school. Wearing school colors, the school mascot or
simply having a blank mask is encouraged. We appreciate your understanding and compliance
with these expectations.


                                       Sincerely,



                                       Greg Paes
                                       Superintendent



                              Believe, Achieve, Succeed-Every Day!
